Mr. Justice Mourns
delivered the opinion of the Court:
This is an appeal by the District of Columbia from an order of the police court quashing an information against the defendant George Hazel, whereby he was charged with the violation of the police regulations of the District, in this, that, being the driver of a licensed vehicle for the conveyance of passengers for hire, he occupied with his vehicle a portion of the hackstand adjacent to the Baltimore and Potomac Railroad Company’s station in this city set apart for the sole use of the vehicles of that company. The defense was the alleged illegality of the police regulation made, by' the Commissioners of the. District, whereby they set apart a portion of the public hackstand adjacent to the station for the sole use of the cabs of the railroad company and another portion of the same stand for other cabs. It was claimed that this was unlawful discrimination, violative of the common and equal right of all persons to use the streets equally. Accordingly, a motion to quash the information was interposed; and it was sustained by the police court. Upon exception duly taken to this ruling, the District of Columbia has appealed to this court.
This case is a sequel to that of Curry v. District of Columbia, 14 App. D. C. 423. In the opinion in that case the legislation by Congress, and the action of the Commissioners of the District thereunder, which led to the institution of that suit, and which also in a measure superinduced the present proceeding, were fully stated, and need not be here repeated. Suffice it to say, that under authority of a joint resolution of Congress, approved June 7,1898, which authorized the Commissioners to locate on the streets adjacent to *285the station of any railroad company in the District a stand for cabs of such railroad company, to be maintained by it for the conveyance of passengers for hire to and from such railroad station, the Commissioners assigned the whole of the cab stand adjacent to the' station of the Baltimore and Potomac Railroad Company to the sole use of the cabs of that company, and excluded all other cabs therefrom.
In the Curry case we held this regulation of the Commissioners to be null and void as giving an exclusive and unlawful preference to the railroad company, and we said:
“ This regulation of the Commissioners, therefore, in so far as it assumes to confer exclusive privileges on the railroad company, must be regarded as void and of no force in law. And so far as the joint resolution of Congress can be construed as authorizing a concession of such exclusive privileges, that joint resolution likewise must be taken as equally obnoxious to the principle of equality and equally invalid. If, however, the joint resolution is to be construed simply as giving the railroad company the power to conduct a cab business in the District of Columbia upon equal terms with other persons, and the principle of equality can be subserved by the assignment of a portion of the stand in question to the railroad company and of a portion to other persons, in regard to which it is unnecessary here to express an opinion, inasmuch as there is no such case before us, it is possible that the joint resolution might be taken as unobjectionable. It is evident that the Commissioners construed the resolution as authorizing them to give the preference which they gave to the railroad company; and it is this construction, and the action of the Commissioners in pursuance of such construction, which we regard as being in violation of the Constitution and of common right.”
Induced, apparently, by the reservation, contained in our opinion in that case, the Commissioners revised and amended their regulation, and promulgated a new one on May 13, 1899, whereby, instead of assigning to the railroad *286company the whole of the adjacent cabstand, they provided that one-half of the stand adjacent on Sixth street, and 100 feet out of 160 feet of stand adjacent on B street, should be for the sole use of the cabs of the railroad company; and that the other half of the stand on Sixth street and the remaining 60 feet of the stand on B street should be for the use of other cabs. And it was further provided that no driver of any other vehicle than those of the railroad company should occupy the spaces so set apart for the exclusive use of the company, under a penalty not to exceed $40. It is this amended regulation which the defendant is charged with having violated by an attempt to occupy a part of the space assigned to the railroad company; and it is the validity of this amended regulation which is here sought to be determined. Apparently on the presumption of its invalidity, the police court quashed the information; and we are now asked to review that ruling.
That the matter of the regulation of cabs and cabstands is a proper subject for municipal regulation, can not well be denied. In a great city like our own, it is a necessary result of the municipal control over the streets and public places that the occupancy of them by cabs and the assignment of portions of them for cabstands, being an exceptional use of them and somewhat derogatory of the rights of the general public, should be subjected to strict municipal regulation. The spaces set apart for cabstands must necessarily be limited in extent. The number of vehicles to occupy any one stand must likewise be limited. It is necessary that there should be order and arrangement in their location and in the mode of their occupation. This order and arrangement it is for the municipal authorities to determine in the interest of the peace and quiet of the community, and not for the drivers or occupants of the stands to determine for themselves according to their own whims or caprices, which might readily result in riotous disorder. Consequently, it is competent for the municipal authorities, *287in the exercise of their judgment and of a sound discretion,to assign a special place for each and eveiy vehicle and for each and every group and class of vehicles; and their discretion in such apportionment is not the subject of review by the courts, except for plain and palpable abuse of it. In such an apportionment there must necessarily be preference to some extent, because some one or more places may be deemed more advantageous than others; and not all can have those places at the same time. Such preferences are unavoidable. Not absolute equality is required in such matters, but reasonable equality under all the circumstances. To set apart, therefore, á specific part of the stand here in question for the cabs of the railroad company is not in itself improper, and can be no more objectionable than to set apart a certain specified place for the one cab of A, and a certain other specified place, twice as large as the former, for the two cabs of B, and still another specified place, ten times as large as the first, for the ten cabs of C, if C should have so many. Such an arrangement may be even a matter of necessity as well as of propriety; and it is plainly within the discretion of the municipal authorities. The only question open in such cases 'for the consideration of the courts, under proper limitations, is that of the reasonableness of the apportionment; and this is a question of fact to be determined upon testimony, and not a question of law for determination by a court without reference to the circumstances.
The principle of the decision of this court in the case of Moore v. Dist. of Col., 12 App. D. C. 537, is fully applicable to this situation. In that case, upon an information in the police court for the violation of a police regulation made by the Commissioners of the District, providing that no bicycle should be ridden on the streets of the city of Washington with the lower end of the handlebars on a plane lower than 'four inches below the top of the saddle at its center, a ruling of the police court to the effect that the regulation on its *288face was reasonable and valid, without any reference to the testimony adduced by the defendant in the case to show its unreasonableness and invalidity, and in total disregard of such testimony, was reversed by this court on appeal; and it was held that the case was one proper to be determined upon testimony.
Now, in the present case, the question of the apportionment of the spaces of the cab stand adjacent to the station of the Baltimore and Potomac Railroad Company between the cabs of that company and other cabs simply raises an issue of fact as to the reasonableness of the apportionment. We have said that it was proper to make an apportionment of some kind; and this apportionment is not unreasonable on its face. Whether it was unreasonable in fact depends upon the circumstances; and these must be shown in proof. The municipal authorities having the general power to make the apportionment, the presumption of reasonableness attends their exercise of the power; and it is incumbent on the defendant'to overcome the presumption by satisfactory proof to the contrary.
We conclude that it was error on the part of the police court to quash the information in this case. The cause will, therefore, be remanded to that court, with directions to vacate the order quashing the information, to deny the defendant’s motion to quash, and for further proceedings according to law and in conformity with this opinion; and it is so ordered.